DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Allowable Subject Matter
Claims 1, 4, 5, 7-9, 12, 14, 16-18, 21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance the prior art of record does not teach nor suggest in the claimed combination a linear actuator comprising a stationary support structure; at least one magnet provided on the support structure, wherein the support structure comprises two rods that are respectively secured to opposing faces of the magnet and extend in opposing directions away from the magnet; a carriage; at least one coil arrangement provided around the carriage; and a spring arrangement operatively connected between the support structure and the carriage to urge the carriage towards a predetermined position relative to the support structure; and wherein the support structure further comprises a tube around the carriage, wherein the motion of the carriage comprises the output of the linear actuator. (Emphasis added to differentiate allowable subject matter over the Prior Art).  In particular the prior art of record does not disclose a linear actuator with a moving coil on a carriage having the claimed stationary support structure including a stationary magnet with two rods that are respectively secured to opposing faces of the magnet and extend in opposing directions away from the magnet; and a tube around the carriage, wherein the motion of the carriage comprises the output of the linear actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 12/14/2020, with respect to currently amended Claims 1, 4, 5, 7-9, 12, 14, 16-18, 21 and 23 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1, 4, 5, 7-9, 12, 14, 16-18, 21 and 23 has been withdrawn. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD ROJAS/Primary Examiner, Art Unit 2837